

TECH DATA CORPORATION
(hereinafter called the “Company”)

2009 EQUITY INCENTIVE PLAN OF TECH DATA CORPORATION
(hereinafter called the “Plan”)
GLOBAL NOTICE OF GRANT AND RESTRICTED STOCK UNIT GRANT AGREEMENT






I.     NOTICE OF EQUITY GRANT
    
Name/Participant:             


Type of Grant:             Restricted Stock Unit


Date of Grant:                
    
Total Shares Granted:    






II. AGREEMENT


For valuable consideration, the receipt of which is hereby acknowledged
(electronically or using a method accepted by the Company), the Company hereby
grants to the Participant a Restricted Stock Unit Grant (hereinafter called the
“RSUs”) under Section 7 of the Plan in accordance with the following terms:

--------------------------------------------------------------------------------



Section 1.    Definitions. Unless otherwise defined herein, the terms defined in
this Agreement shall have the same defined meanings as in the Plan. In the event
of a conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall prevail. The following additional
terms shall be defined as follows:


“Agreement” means this agreement between the Participant and the Company setting
forth the terms and conditions of the grant of RSUs and includes Part I, Notice
of Equity Grant and Part II, Agreement.


“Cause” means (a) such definition as is set forth in a written employment
agreement between the Participant and the Employer, as in effect at the time of
determination, for “Cause” or “gross misconduct” or other term of similar
import, or, in the absence of any such definition, (b) (i) the Participant's
willful and continued failure to perform substantially his or her duties with
the Employer (other than any such failure resulting from incapacity due to
physical or mental illness), or (ii) the Participant's willful engaging in
illegal conduct or gross misconduct






--------------------------------------------------------------------------------



that is materially and demonstrably injurious to the Company, its Subsidiaries
or the Employer; provided, that for purposes of this definition, no act or
failure to act, on the Participant's part, will be considered "willful" unless
it is done, or omitted to be done, by the Participant in bad faith or without
reasonable belief that your action or omission was in the best interests of the
Company or the Employer. Notwithstanding the foregoing, if a Participant’s
employment terminates during the Protected Period (as defined in the CIC Policy)
and such Participant is covered by the CIC Policy, for purposes of this
Agreement “Cause” will have the definition that applies to the Participant under
the CIC Policy.


“CIC Policy” means the Tech Data Corporation Change in Control Severance Policy.


“Date of Grant” means the date on which the RSUs are granted to the Participant,
as specified in Part I.


“Employer” means the Company or any Subsidiary that employs the Participant on
the applicable date.


"Good Reason" means:


a.
a material adverse change in the Participant’s duties or responsibilities
effectuated after the Change in Control from those held, exercised and/or
assigned to the Participant immediately prior to such diminution; provided, that
a change in a Participant’s reporting relationship that is approved by the
Company or the Employer prior to a Change in Control and is not made at the
request of a third party incident to the Change in Control shall not constitute
Good Reason hereunder;



b.
a reduction in the Participant’s annual base salary (or a material change in the
frequency of payment) or annual incentive opportunity in effect immediately
prior to the Change in Control or, if higher, as in effect at any time during
the twenty-four months following the Change in Control;



c.
the failure by the Company or the Employer to provide the Participant with
welfare benefits, fringe benefits and perquisites that are substantially similar
in the aggregate to those made available or provided to the Participant
immediately prior to the Change in Control, including but not limited to any
pension, life insurance, medical, health and accident, disability and vacation
benefits;



d.
the relocation of the Participant’s base office to a location that is (x) more
than 35 miles from the Participant’s base office immediately prior to the Change
in Control and (y) farther from the Participant’s principal residence
immediately prior to the Change in Control than was the Participant’s base
office immediately prior to the Change in Control; or




2



--------------------------------------------------------------------------------



e.
the failure of the Company to obtain a satisfactory agreement from any successor
to the Company to assume and agree to perform this Agreement as contemplated
hereunder.



Notwithstanding the foregoing, if a Participant’s employment terminates during
the Protected Period (as defined in the CIC Policy) and such Participant is
covered by the CIC Policy, for purposes of this Agreement “Good Reason” will
have the definition that applies to the Participant under the CIC Policy.


“Share” means one (1) share of Common Stock.


Section 2.     Grant. The Participant is hereby granted an award of RSUs under
Section 9(b) of the Plan. Each RSU represents the prospective contingent right
to receive one Share and will, at all times the Agreement is in effect, be equal
in value to one Share. In accordance with Section 9(b) of the Plan, no grant, or
a combination of grants, of RSUs to the Participant during a fiscal year shall
have a value in excess of two and one-half million dollars ($2,500,000),
determined using the Fair Market Value of the Shares underlying the RSUs as of
the Date of Grant.


Section 3.         Vesting. Subject to the provisions of this Agreement, the
RSUs shall vest and become payable in Shares in accordance with the following
vesting schedule:




Vesting Date


Vesting Percentage


 
 
 
 
 
 



Unless and until the RSUs vest, the Participant will have no right to payment of
any unvested RSUs. Prior to the actual delivery of any of the RSUs that are
vested, the RSUs will represent an unsecured obligation of the Company in
accordance with Section 16(c) of the Plan.


Section 4.    Non-Transferability. All rights with respect to the RSUs are
exercisable during the Participant’s lifetime only by the Participant and the
RSUs may not be transferred, assigned, pledged or hypothecated in any manner
other than by will or by applicable laws of descent and distribution, or
pursuant to a qualified domestic relations order as defined by the Code or Title
I of the Employee Retirement Income Security Act of 1974, as amended, or Rules
thereunder.


Section 5.     Delivery of Shares.


(i)    General. Subject to the other terms of the Plan and this Agreement,
within a reasonable time following each Vesting Date, the Company will issue or
cause to

3



--------------------------------------------------------------------------------



be delivered to the Participant (or if any other individual(s) then hold the
RSUs, to such individual(s)) the number of Shares the Participant is entitled to
receive as a result of the vesting of the RSUs. The Shares shall be registered
in the name of the Participant (or the name(s) of the individual(s) that then
hold the RSUs, either alone or jointly with another person(s) with rights of
survivorship, as such individual(s) shall prescribe in writing or other methods
allowed to the Company), and shall in all cases be delivered to the Participant
within ten (10) business days following the applicable Vesting Date.
Notwithstanding the foregoing, the delivery of Shares upon vesting of an RSU may
be delayed if the amount to be paid or delivered is reasonably likely to violate
applicable federal, state or non-U.S. securities laws; provided, however, that
the delivery will occur at the earliest date the Company reasonably anticipates
that the distribution will not cause a violation.


The delivery of Shares upon vesting of the RSUs shall be deemed effected for all
purposes when a stock transfer agent shall have deposited such Shares according
to the delivery instructions provided by Participant (or if any other
individual(s) then hold the RSUs, by such other individual(s)). Fractional
Shares shall not be issued.


Section 6.    Tax Withholding Obligations. Regardless of any action the Company
or the Employer takes with respect to any or all income tax, social insurance
contributions, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items is and remains the Participant’s responsibility and
that the Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including but not limited to, the grant of the RSUs, the vesting of
the RSUs, the subsequent sale of any Shares acquired at vesting or the receipt
of any dividends, and (2) do not commit to structure the terms of the grant or
any aspect of the RSUs to reduce or eliminate the Participant’s liability for
Tax-Related Items.


Upon the vesting and settlement of the RSUs, the Participant will pay or make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding and payment on account obligations of the Company and/or the
Employer attributable to Tax-Related Items. In this regard, if permissible under
local law, the Company will withhold a number of whole Shares otherwise
deliverable to the Participant having a Fair Market Value sufficient to satisfy
the statutory minimum (or such higher amount as is allowable without adverse
accounting consequences) of the Participant’s estimated total obligation for
Tax-Related Items associated with any aspect of the RSUs. If the obligation for
the Participant’s Tax-Related Items is satisfied by withholding a number of
Shares as described herein, the Participant shall be deemed to have been issued
the full number of Shares issuable upon vesting, notwithstanding that a number
of the Shares is held back solely for the purpose of paying the Tax-Related
Items due as a result of the vesting or any other aspect of the award. The
Company and/or Employer may also, in lieu of or in addition to the foregoing, at
its sole discretion, (i) require the Participant to deposit with the Company or
the Employer an amount of cash sufficient to meet his or her obligation for
Tax-Related Items, (ii) withhold the required amount from the Participant’s
regular salary/wages during

4



--------------------------------------------------------------------------------



the pay period(s) next following the date on which any such applicable liability
for Tax-Related Items otherwise arises (or withhold the required amount from
other amounts payable to the Participant), and/or (iii) if permissible under
local law, sell or arrange for the sale of a whole number of Shares that the
Participant acquires pursuant to the RSUs to meet the withholding obligation for
Tax-Related Items. The Company will endeavor to sell only the number of whole
Shares required to satisfy the Company's and/or the Employer's withholding
obligation for Tax-Related Items; however, the Participant agrees that the
Company may sell more Shares than necessary to cover the Tax-Related Items.
    
Finally, the Participant will pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of the Participant’s participation in the Plan or the Participant’s
acquisition of Shares that cannot be satisfied by the means previously
described. The Company may refuse to deliver any Shares due upon vesting of the
RSUs if the Participant fails to comply with his or her obligations in
connection with the Tax-Related Items as described in this section. If the
Participant is subject to taxation in more than one jurisdiction, the
Participant acknowledges that the Company, the Employer or another Subsidiary
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction. The Participant hereby consents to any action reasonably taken by
the Company to meet his or her obligation for Tax-Related Items.


Section 7.     Changes in Capitalization. The existence of the RSUs shall not
affect in any way the right or power of the Company or its stockholders to make,
authorize or consummate (i) any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business; (ii) any merger or consolidation of the Company; (iii) any issue by
the Company of debt securities, or preferred or preference stock that would rank
above the shares subject to RSUs; (iv) the dissolution or liquidation of the
Company; (v) any sale, transfer or outstanding assignment of all or any part of
the assets or business of the Company; or (vi) any other corporate act or
proceeding, whether of a similar character or otherwise.


Except as otherwise expressly provided herein, the issuance by the Company of
shares of its capital stock of any class, or securities convertible into shares
of capital stock of any class, either in connection with direct sale or upon the
exercise of rights or warrants to subscribe therefore, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to the number of shares of Common Stock subject to the RSUs.


Section 8.     Rights of Participant. No person shall, by virtue of the granting
of the RSUs to the Participant, be deemed to be a holder of any Shares
underlying the RSUs or be entitled to the rights or privileges of a holder of
such Shares unless and until the RSUs have vested with respect to such Shares
and the Shares have been issued pursuant to the vesting of the RSUs.



5



--------------------------------------------------------------------------------



The grant of the RSUs is voluntary and occasional and the Participant shall not
by virtue of the granting of the RSUs have any claim or right to be granted RSUs
in the future or to participate in any other compensation plan, program or
arrangement of the Company or of the Employer, even if RSUs have been granted
repeatedly in the past.


The granting of the RSUs shall not impose upon the Company or the Employer any
obligations to employ or to continue to employ the Participant; and the right of
the Company or the Employer to terminate the employment of the Participant shall
not be diminished or affected by reason of the fact that the RSUs have been
granted to the Participant.


Nothing herein contained shall impose any obligation upon the Participant to
accept the grant of RSUs.


At all times while any portion of the RSUs is outstanding, the Company shall
reserve and keep available, out of shares of its authorized and unissued Common
Stock or reacquired Shares, a sufficient number of Shares to satisfy the
requirements of the RSUs; comply with the terms of the RSUs promptly upon
vesting of the RSUs; and pay all fees or expenses necessarily incurred by the
Company in connection with the issuance and delivery of Shares pursuant to the
vesting of the RSUs.


Section 9.     Termination. Subject to Section 8 and 10, the outstanding
unvested RSUs granted hereunder shall terminate and the Participant shall cease
vesting in the RSUs on the earliest to occur of:


(i) termination of active employment or other relationship between the Company
or the Employer and the Participant for any reason other than due to the
Participant’s death or Disability; or


(ii) termination of active employment or other relationship between the Company
or the Employer and the Participant due to the Participant’s death or Disability
within three months of the Date of Grant.


An employment relationship between the Company or the Employer and the
Participant shall be deemed to exist during any period during which the
Participant is actively employed by the Company or by any Subsidiary. Whether
authorized leave of absence or absence on military government service shall
constitute termination of the employment relationship between the Company or the
Employer and the Participant shall be determined by the administrator designated
by the Committee at the time thereof and in accordance with local law.


In the event of the death or Disability of the Participant during his or her
employment relationship with the Company or the Employer, as applicable, and at
least three months after the Date of Grant, the RSUs shall become fully vested
(all or a portion of the outstanding RSUs) as of the date of the Participant’s
death or Disability. In the case of death of a Participant, any Shares due upon
vesting will be delivered to the Participant’s executors,

6



--------------------------------------------------------------------------------



administrators or any person(s) to whom the RSUs may be transferred by will or
by laws of descent and distribution, in accordance with Section 5 of this
Agreement. If, in the event of the Participant’s death, any beneficiary entitled
to receive any Shares due upon vesting is a minor or, if in the event of the
Participant’s Disability, the Participant is deemed by the Committee or is
adjudged to be legally incapable of giving valid receipt and discharge for any
Shares due upon vesting, such Shares will be paid to such person or institution
as the Committee may designate or to the duly appointed guardian. Such payment
shall, to the extent made, be deemed a complete discharge of any liability for
such payment under the Plan.


If the Participant is a local national of and employed in a country that is a
member of the European Union, the grant of the RSUs and the terms and conditions
governing the RSUs are intended to comply with the age discrimination provisions
of the EU Equal Treatment Framework Directive, as implemented into local law
(the “Age Discrimination Rules”). To the extent that a court or tribunal of
competent jurisdiction determines that any provision of the RSUs is invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules, the
Company, in its sole discretion, shall have the power and authority to revise or
strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.


Section 10.    Change in Control. If, within 24 months of the effective date of
a Change in Control, the Participant's employment is terminated by the Employer
without Cause or if the Participant resigns employment for Good Reason, the RSUs
immediately shall vest in full and the vested RSUs shall be settled in
accordance with Section 5 of this Agreement. In addition, in the event of a
Change in Control in which the RSUs are not assumed, continued, or substituted
by the surviving corporation, such RSUs shall immediately vest in full as of the
effective date of such Change in Control and the vested RSUs shall be settled in
accordance with Section 5 of this Agreement.


Section 11.     Nature of Grant. In accepting the grant, the Participant
acknowledges that:


(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;


(ii) all decisions with respect to future grants of RSUs, if any, will be at the
sole discretion of the Company;


(iii) the Participant is voluntarily participating in the Plan;


(iv) the grant of RSUs is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of the Participant’s employment;



7



--------------------------------------------------------------------------------



(v) the grant of RSUs is not part of normal or expected compensation or salary
for any purpose, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company or the Employer;


(vi) in the event that the Participant is not an employee of the Company, the
grant of RSUs will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the grant of RSUs will not be
interpreted to form an employment contract with the Employer or any Subsidiary
or affiliated company of the Company;


(vii) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;


(viii) neither the Company, the Employer or any Subsidiary shall be liable for
any foreign exchange rate fluctuation, where applicable, between the
Participant's local currency and the United States dollar that may affect the
value of the RSUs or of any amounts due to the Participant pursuant to the
settlement of the RSUs or the subsequent sale of any Shares acquired upon
settlement;


(ix) if the Participant vests in his or her RSUs and obtains Shares, the value
of those Shares acquired may increase or decrease in value;


(x) in consideration of the grant of the RSUs, no claim or entitlement to
compensation or damages shall arise from termination of the RSUs or diminution
in value of the RSUs or Shares acquired upon vesting of the RSUs resulting from
termination of the Participant’s employment by the Company or the Employer (for
any reason whatsoever and whether or not in breach of local labor laws) and the
Participant irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, the Participant will be deemed irrevocably to have waived his or her
entitlement to pursue such claim; and


(xi) in the event of termination of the Participant’s employment (whether or not
in breach of local labor laws), the Participant’s right to receive the RSUs and
vest in the RSUs under the Plan, if any, will be determined effective as of the
date that the Participant is no longer employed by the Employer; the Committee
shall have the exclusive discretion to determine when the Participant is no
longer actively employed for purposes of his or her grant of RSUs.


Section 12. Data Privacy. Pursuant to applicable personal data protection laws,
the Company and Employer hereby notify the Participant of the following in
relation to the Participant’s personal data and the collection, use, processing
and transfer of such data in relation to the Company’s grant of the RSUs and
participation in the Plan. The

8



--------------------------------------------------------------------------------



collection, use, processing and transfer of personal data is necessary for the
Company’s administration of the Plan and participation in the Plan, and the
Participant’s denial and/or objection to the collection, use, processing and
transfer of personal data may affect participation in the Plan. As such, the
Participant voluntarily acknowledges and consents (where required under
applicable law) to the collection, use, processing and transfer of personal data
as described herein.
 

The Company and Employer hold certain personal information about the
Participant, including the Participant’s name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary, nationality, job title, any Shares or directorships held in the
Company, details of all options, units or any other entitlement to Shares
awarded, canceled, purchased, vested, unvested or outstanding in the
Participant’s favor, for the purpose of managing and administering the Plan
(“Data”). The Data may be provided by the Participant or collected, where
lawful, from third parties, and the Company and the Employer will process the
Data for the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Participant’s country of residence (and country of
employment, if different). Data processing operations will be performed
minimizing the use of personal and identification data when such operations are
unnecessary for the processing purposes sought. Data will be accessible within
the Company’s organization only by those persons requiring access for purposes
of the implementation, administration and operation of the Plan and for the
Participant’s participation in the Plan.



The Company and the Employer will transfer Data internally as necessary for the
purpose of implementation, administration and management of the Participant’s
participation in the Plan, and the Company and the Employer may further transfer
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
European Economic Area, or elsewhere throughout the world, such as the United
States. The Participant hereby authorizes (where required under applicable law)
the third parties or other recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant’s behalf to a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Plan.


The Participant may, at any time, exercise rights provided under applicable
personal data protection laws, which may include the right to (a) obtain
confirmation as to the existence of the Data, (b) verify the content, origin and
accuracy of the Data, (c) request the

9



--------------------------------------------------------------------------------



integration, update, amendment, deletion, or blockage (for breach of applicable
laws) of the Data, (d) to oppose, for legal reasons, the collection, processing
or transfer of the Data which is not necessary or required for the
implementation, administration and/or operation of the Plan and the
Participant’s participation in the Plan, and (e) withdraw the Participant’s
consent to the collection, processing or transfer of Data as provided hereunder
(in which case, the Participant’s RSUs will be null and void). The Participant
may seek to exercise these rights by contacting the Employer’s Human Resources
manager or the Company’s Human Resources Department.


Section 13. No Compensation Deferrals. Neither the Plan nor this Agreement is
intended to provide for an elective deferral of compensation that would be
subject to Section 409A of the Code (“Section 409A”). Instead, it is the intent
of this Agreement to satisfy the “short- term deferral exemption described in
Treas. Reg. §1.409A-1(b)(4). The Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify the Plan and/or this Agreement to ensure that no grants
(including without limitation, the RSUs) become subject to Section 409A,
provided, however, the Company makes no representation that the RSUs are not
subject to Section 409A nor makes any undertaking to preclude Section 409A from
applying to the RSUs.


Section 14. Electronic Delivery and Acceptance. The Company may in its sole
discretion, decide to deliver any documents related to the RSUs granted under
the Plan and participation in the Plan, or future RSUs that may be granted under
the Plan, by electronic means or to request the Participant’s consent to
participate in the Plan by electronic means. The Participant hereby consents to
receive such documents by electronic delivery and, if requested, to participate
in the Plan through an on-line (and/or voice activated) system established and
maintained by the Company or a third party designated by the Company. In
addition, if the Participant does not otherwise reject the RSUs, (in such manner
as the Company may specify from time to time in its sole discretion), the
Participant shall be deemed to have accepted the RSUs as of the Date of Grant.


Section 15. Government and Other Regulations; Governing Law. The grant of RSUs
is subject to all laws, regulations and orders of any governmental authority
which may be applicable thereto and, notwithstanding any of the provisions
hereof, the Participant acknowledges that the Company will not be obligated to
issue any Shares hereunder if the grant or vesting thereof or the issuance of
such Shares, as the case may be, would constitute a violation by the Participant
or the Company of any such law, regulation or order or any provision thereof.
The Company shall not be obligated to take any affirmative action in order to
cause the vesting of the RSUs or the issuance of Shares pursuant hereto to
comply with any such law, regulation, order or provision.


As a condition of the grant of the RSUs, the Participant agrees to repatriate
all payments attributable to the Shares and/or cash acquired under the Plan
(including, but not limited to, dividends) in accordance with local foreign
exchange rules and regulations in the Participant’s country of residence. In
addition, the Participant also agrees to take any

10



--------------------------------------------------------------------------------



and all actions, and consent to any and all actions taken by the Company and its
affiliates, as may be required to allow the Company and its affiliates to comply
with local laws, rules and regulations in the Participant’s country of
residence. Finally, the Participant agrees to take any and all actions as may be
required to comply with the Participant’s personal obligations under local laws,
rules and regulations in the Participant’s country of residence.
The RSUs are and shall be subject in every respect to the provisions of the
Plan, which is incorporated herein by reference and made a part hereof. The
Participant hereby accepts the RSUs subject to all the terms and provisions of
the Plan and agrees that all decisions under and interpretations of the Plan by
the Committee or the Board shall be final, binding and conclusive upon the
Participant and his heirs and legal representatives.


This grant of RSUs shall be governed by and construed in accordance with the
laws of the State of Florida without regard to its principle of conflict of
laws. For purposes of litigating any dispute arising under this Agreement, the
parties hereby expressly consent and agree that such litigation shall be
conducted in the courts of Pinellas County, Florida.


Section 16. Severability. The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


Section 17. Language. If the Participant is a resident outside of the United
States, the Participant acknowledges and agrees by acceptance of the grant of
RSUs under the Plan and this Agreement, that it is the Participant’s express
intent that this Agreement, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Award, be drawn up
in English. If the Participant has received this Agreement, the Plan or any
other documents related to the RSUs translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.


Section 18. Private Placement. For non U.S. Participants, the grant of the RSUs
is not intended to be a public offering of securities in the Participant’s
country of residence (and country of employment, if different). The Company has
not submitted any registration statement, prospectus or other filings with the
local securities authorities (unless otherwise required under local law), and
the grant of the RSUs is not subject to the supervision of the local securities
authorities.


Section 19.    Insider Trading / Market Abuse Laws. The Participant's country of
residence (and country of employment, if different) may have insider trading
and/or market abuse laws that may affect the Participant's ability to acquire or
sell Shares under the Plan during such times the Participant is considered to
have “inside information” (as defined under local law). These laws may be the
same or different from any Company insider trading policy. The Participant
acknowledges that it is the Participant's responsibility to be informed of and
compliant with such regulations, and the Participant should consult with the
Participant's personal advisors for additional information.

11



--------------------------------------------------------------------------------





Section 20.    Clawback. Notwithstanding anything in the Plan or this Agreement
to the contrary, the Company may be entitled or required by law, any applicable
Company policy (any such policy, a “Clawback Policy”) or the requirements of an
exchange on which the Company’s shares are listed for trading, to recoup amounts
received by a Participant in connection with or arising out of the RSUs granted
pursuant to this Agreement (including with respect to the initial grant of the
RSUs, any Shares acquired pursuant thereto and any amounts received with respect
to any sale of the Shares), and each Participant selected to receive RSUs under
the Plan shall be deemed to have agreed to comply with any such Company request
or demand for recoupment, and to have consented to the Company taking such
actions as may be necessary to effectuate its Clawback Policy. Each Participant
shall also be deemed to have acknowledged and agreed that the Clawback Policy
may be modified from time to time in the sole discretion of the Company and
without the consent of the Participant, and that such modification will be
deemed to amend this Agreement; provided, that, except as otherwise required by
applicable law (including the terms of any exchange on which the Company’s
shares are then listed for trading), no such amendment or modification made
following a Change in Control shall be effective without the express, prior
written consent of the Participant.


Section 21. Addendum. Notwithstanding any provisions of this Agreement to the
contrary, the RSUs shall be subject to any special terms and conditions for the
Participant’s country of residence (and country of employment, if different), as
are set forth in the applicable addendum to the Agreement (“Addendum”). Further,
if the Participant transfers residence and/or employment to another country
reflected in an Addendum to the Agreement, the special terms and conditions for
such country shall apply to the Participant to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local laws, rules
and regulations or to facilitate the operation and administration of the RSUs
and the Plan (or the Company may establish alternative terms and conditions as
may be necessary or advisable to accommodate the Participant’s transfer). Any
applicable Addendum shall constitute part of the Agreement.


Section 22. Additional Requirements. The Company reserves the right to impose
other requirements on the RSUs, any Shares acquired pursuant to the RSUs and the
Participant’s participation in the Plan to the extent the Company determines, in
its sole discretion, that such other requirements are necessary or advisable in
order to comply with local laws, rules and regulations or to facilitate the
operation and administration of the RSUs and the Plan. Such requirements may
include (but are not limited to) requiring the Participant to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.
    







12



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this grant of RSUs to be executed, as
of the Date of Grant.


TECH DATA CORPORATION




                
By:__________________________________
Robert M. Dutkowsky, Chief Executive Officer

By:_______________________________________
Holder



13



--------------------------------------------------------------------------------



TECH DATA CORPORATION
2009 EQUITY INCENTIVE PLAN
OF TECH DATA CORPORATION


ADDENDUM TO
GLOBAL NOTICE OF GRANT AND RESTRICTED
STOCK UNIT GRANT AGREEMENT


NON-U.S. EMPLOYEES
________________________________________________________________________



In addition to the terms of the 2009 Equity Incentive Plan of Tech Data
Corporation (the “Plan”) and the Global Notice of Grant and Restricted Stock
Unit Grant Agreement
(the “Agreement”), the RSUs are subject to the following additional terms and
conditions as set forth in this addendum (the “Addendum”). All defined terms as
contained in this Addendum shall have the same meaning as set forth in the Plan
and the Agreement. Pursuant to Section 21 of the Agreement, to the extent a
Participant relocates residence and/or employment to another country, the
additional terms and conditions as set forth in the addendum for such country
(if any) shall also apply to the RSUs to the extent the Company determines, in
its sole discretion, that the application of such addendum is necessary or
advisable in order to comply with local laws, rules and regulations, or to
facilitate the operation and administration of the RSUs and the Plan (or the
Company may establish alternative terms and conditions as may be necessary or
advisable to accommodate the Participant’s transfer).


CANADA


1.Settlement in Shares. Notwithstanding anything to the contrary in the
Agreement, Addendum or the Plan, the RSUs shall be settled only in Shares (and
shall not be settled in cash).


2.English Language (Quebec). To the extent the Participant Resides in Quebec,
the Participant acknowledges and agrees that it is the Participant's express
wish that this Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
LANGUE ANGLAISE. Le Participant reconnaît et accepte qu'il est la volonté
expresse du participant que le présent accord, ainsi que tous documents, avis et
procédures judiciaires exécutés, donnés ou intentés en vertu de ou en rapport,
directement ou indirectement, avec rédigé en anglais.









14



--------------------------------------------------------------------------------







DENMARK


1.Treatment of RSUs upon Termination of Employment. Notwithstanding any
provisions in the Agreement to the contrary, unless the Participant is a member
of registered management who is not considered a salaried employee, the
treatment of the RSUs upon the Participant's termination of active employment
shall be governed by the Act on Stock Options in Employment Relations. However,
if the provisions in the Agreement or the Plan governing the treatment of the
RSUs upon a termination of active employment are more favorable, the provisions
of the Agreement or the Plan shall govern.


FRANCE


1.English Language. The Participant acknowledges and agrees that it is the
Participant's express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the RSUs, be drawn up in English. If the Participant has received
this Agreement, the Plan or any other documents related to the RSUs translated
into a language other than English, and if the meaning of the translated version
is different than the English version, the English version shall control.
LANGUE ANGLAISE. Le Participant reconnaît et convient que ce est l'intention
exprès du Participant que l'Accord, le présent avenant, le Plan et tous les
autres documents, remarque et les poursuites judiciaires entrées, données ou
instituées conformément au RSUs, être établi dans l'anglais. Si le Participant a
reçu l'Accord, le présent avenant, le Plan ou autres documents rattachés au RSUs
traduit dans une langue autre que l'anglais et si le sens de la version traduite
est différent que la version anglaise, la version anglaise contrôlera.




BY SIGNING BELOW, THE PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
TERMS AND CONDITIONS OF THE PLAN, THE AGREEMENT AND THIS ADDENDUM.


__________________________________

Signature


__________________________________
Printed Name

_____________________
Date



15



--------------------------------------------------------------------------------



IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO STOCK
ADMINISTRATION OF TECH DATA NO LATER THAN THIRTY (30) DAYS FROM THE DATE OF THE
GRANT.



16



--------------------------------------------------------------------------------



ITALY


1.    Authorization to Release Necessary Personal Information. The following
provision shall replace Section 12 of the Agreement in its entirety:


(i)    The Participant understands that the Employer and/or the Company hold
certain personal information about the Participant, including, but not limited
to, Participant’s name, home address and telephone number, date of birth,
national insurance number or other identification number, salary, nationality,
job title, any Shares or directorships held in the Company, details of all
awards or other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor (“Data”), for the purpose of
implementing, administering and managing the Plan. The Participant is aware that
providing the Company with the Data is necessary for the performance of this
Agreement and that the Participant’s refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
the Participant’s ability to participate in the Plan.


(ii)    The Controller of personal data processing is Tech Data Corporation,
5350 Tech Data Drive, Clearwater, Florida 33760, U.S.A., and, pursuant to D.lgs
196/2003, its representative in Italy is Tech Data Italia s.r.l. with registered
offices at Via Tolstoj 65, 20098 S. Giuliano, Milanese MI, Italy Participant
understands that Data may be transferred to third parties assisting in the
implementation, administration and management of the Plan, including any
transfer required to a broker or other third party with whom Shares acquired
pursuant to this grant of RSUs or cash from the sale of such Shares may be
deposited. Furthermore, the recipients that may receive, possess, use, retain
and transfer such Data for the above mentioned purposes may be located in the
Participant’s country, or elsewhere, including outside of the European Union and
the recipient’s country may have different data privacy laws and protections
than the Participant’s country. The processing activity, including the transfer
of the Participant’s personal data abroad, out of the European Union, as herein
specified and pursuant to applicable laws and regulations, does not require the
Participant’s consent thereto as the processing is necessary for the performance
of contractual obligations related to the implementation, administration and
management of the Plan. The Participant understands that Data processing
relating to the purposes above specified shall take place under automated or
non-automated conditions, anonymously when possible, that comply with the
purposes for which Data are collected and with confidentiality and security
provisions as set forth by applicable laws and regulations, with specific
reference to D.lgs. 196/2003.


(iii)    The Participant understands that Data will be held only as long as is
required by law or as necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that,
pursuant to art 7 of D.lgs 196/2003, the Participant has the right, including
but not limited to, to access, delete, update, request the rectification of the
Data and cease, for legitimate reasons, the Data processing. Furthermore, the
Participant is aware that the Data will not be used for direct

17



--------------------------------------------------------------------------------



marketing purposes. In addition, the Data provided can be reviewed and questions
or complaints can be addressed by contacting a local representative available at
the following address, Via Tolstoj 65, 20098 S. Giuliano, Milanese MI, Italy.


2.Participant Acknowledgment. The Participant hereby confirms that he or she
accepts and agrees to the Agreement and the Plan in all respects as of the date
the Participant accepts this Agreement. The Participant further acknowledges
that he or she has read and specifically and expressly approves of the following
provisions of the Agreement: (i) Section 6 addressing the Participant’s
responsibility for taxes; (ii) Section 8 addressing the rights of the
Participant with respect to the RSUs; (iii) Section 11 containing the
Participant’s acknowledgement that the Plan and the grant of the RSUs do not
provide the Participant with any entitlement or claim for compensation ; (iv)
Section 12 containing the Participant’s authorization for data privacy purposes;
(v) Section 14 addressing electronic delivery and acceptance procedures; and
(vi) Section 15 stating that the laws of the State of Florida, U.S.A. will
govern the Agreement and the Plan and the venue for litigation of any dispute
arising under this Agreement will be the courts of Pinellas County, Florida,
U.S.A.






__________________________________

Signature


__________________________________
Printed Name

_____________________
Date


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO STOCK
ADMINISTRATION OF TECH DATA NO LATER THAN THIRTY (30) DAYS FROM THE DATE OF THE
GRANT.



























18



--------------------------------------------------------------------------------



MEXICO


1.Commercial Relationship. The Participant expressly recognizes that
participation in the Plan and the Company’s grant of RSUs does not constitute an
employment relationship between the Participant and the Company. The Participant
has been granted RSUs as a consequence of the commercial relationship between
the Company and the Employer, and the Employer is the Participant’s sole
employer. Based on the foregoing, (a) the Participant expressly recognizes the
Plan and the benefits derived from participation in the Plan will not establish
any rights between the Participant and the Employer, (b) the Plan and the
benefits the Participant may derive from participation in the Plan are not part
of the employment conditions and/or benefits provided by the Employer, and (c)
any modifications or amendments of the Plan by the Company, or a termination of
the Plan by the Company, shall not constitute a change or impairment of the
terms and conditions of the Participant’s employment with the Employer.


2.Extraordinary Item of Compensation. The Participant expressly recognizes and
acknowledges that participation in the Plan is a result of the discretionary and
unilateral decision of the Company, as well as the Participant’s free and
voluntary decision to participate in the Plan in accordance with the terms and
conditions of the Plan, the Agreement and this Addendum. As such, the
Participant acknowledges and agrees that the Company may, in its sole
discretion, amend and/or discontinue the Participant’s participation in the Plan
at any time and without any liability. The value of the RSUs is an extraordinary
item of compensation outside the scope of the Participant’s employment contract,
if any. The RSUs are not part of the Participant’s regular or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits, or any similar payments, which are the exclusive obligations of the
Employer.


BY SIGNING BELOW, THE PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
TERMS AND CONDITIONS OF THE PLAN, THE AGREEMENT AND THIS ADDENDUM.


__________________________________

Signature


__________________________________
Printed Name

_____________________
Date



19



--------------------------------------------------------------------------------



IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO STOCK
ADMINISTRATION OF TECH DATA NO LATER THAN THIRTY (30) DAYS FROM THE DATE OF THE
GRANT.


NETHERLANDS


1.Waiver of Termination Rights. In consideration of the grant of RSUs, the
Participant expressly waives any and all rights to compensation or damages as a
result of the termination of employment with the Company and the Employer for
any reason whatsoever, insofar as those rights result or may result from (a) the
loss or diminution in value of such rights or entitlements under the Plan, or
(b) the Participant ceasing to have rights under, or ceasing to be entitled to
any awards under the Plan as a result of such termination.
            
SPAIN


1.    Termination. The following provision shall replace Section 9 (i) of the
Agreement in its entirety:


(i) termination of active employment or other relationship between the Company
or the Employer and the Participant for any reason (including termination
without cause or unfair dismissal) other than due to the Participant’s death or
Disability;


2.    Nature of Grant. The following provisions shall replace Section 11(xi) of
the Agreement in its entirety, and the following new provision shall be added as
Section 11(xii) of the Agreement:


(xi) in the event of termination of the Participant’s employment (whether or not
in breach of local labor laws), the Participant’s right to receive the RSUs and
vest in the RSUs under the Plan, if any, will be determined effective as of the
date that the Participant is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); the Committee shall have the exclusive discretion to determine when the
Participant is no longer actively employed for purposes of his or her grant of
RSUs; and


(xii) in accepting the grant of RSUs, the Participant acknowledges that he or
she consents to participation in the Plan and has received a copy of the Plan.
The Participant understands that the Company has unilaterally, gratuitously and
discretionally decided to grant RSUs under the Plan to individuals who may be
employees of the Company or its Subsidiaries or affiliated companies throughout
the world. The decision is a limited decision that is entered into upon the
express assumption and condition that any grant will not economically or
otherwise bind the Company or any of its Subsidiaries or affiliated companies on
an ongoing basis. Consequently, the Participant understands that the RSUs are
granted on the assumption and condition that the RSUs and any Shares that may be

20



--------------------------------------------------------------------------------



acquired as a result of the vesting of the RSUs shall not become a part of any
employment contract (either with the Company or any of its Subsidiaries or
affiliated companies) and shall not be considered a mandatory benefit or salary
for any purpose (including severance compensation) or any other right
whatsoever. In addition, the Participant understands that this grant would not
be made to the Participant but for the assumptions and conditions referred to
above; thus, the Participant acknowledges and freely accepts that should any or
all of the assumptions be mistaken or should any of the conditions not be met
for any reason, then any grant of RSUs shall be null and void.


Participant Signature:        ________________________________________________

Participant Printed Name:     ________________________________________________


Date:                _______________________________


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO STOCK
ADMINISTRATION OF TECH DATA NO LATER THAN THIRTY (30) DAYS FROM THE DATE OF THE
GRANT.


UNITED KINGDOM


1.    Tax Withholding Obligations. The following provision shall replace Section
6 of the Agreement in its entirety:


Regardless of any action the Company or the Employer takes with respect to any
or all income tax and primary Class 1 National Insurance Contributions, payroll
tax or other tax-related withholding (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSUs, including but
not limited to, the grant of the RSUs, the vesting of the RSUs, the subsequent
sale of any Shares acquired at vesting or the receipt of any dividends, and (2)
do not commit to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate the Participant’s liability for Tax-Related Items.


Prior to vesting of the RSUs, the Participant will pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding obligations of the Company and/or the Employer for Tax-Related
Items. In this regard, if permissible under local law, the Participant
authorizes the Company to sell or arrange for the sale of Shares that the
Participant acquires to meet the withholding obligation for Tax-Related Items.
The Company will endeavor to sell only the whole number of Shares required to
satisfy the Company's and/or the Employer's withholding obligation for
Tax-Related Items; however, the Participant agrees that the Company may sell
more Shares than necessary to cover the Tax-Related Items. The Committee may
also, in lieu of or in addition to the foregoing, at its sole discretion, (i)
require the Participant to deposit with the Company or the Employer

21



--------------------------------------------------------------------------------



an amount of cash sufficient to meet his or her obligation for Tax-Related
Items, (ii) withhold the required amount from the Participant’s pay during the
pay periods next following the date on which any such applicable liability for
Tax-Related Items otherwise arises (or withhold the required amount from other
amounts payable to the Participant), and/or (iii) if permissible under local
law, the Committee may require that the Company withhold a whole number of
Shares otherwise deliverable to Participant having a Fair Market Value
sufficient to satisfy the statutory minimum (or such higher amount as is
allowable without adverse accounting consequences) of the Participant’s
estimated total obligation for Tax-Related Items associated with any aspect of
the RSUs. If the obligation for the Participant’s Tax-Related Items is satisfied
by withholding a number of Shares as described herein, the Participant will be
deemed to have been issued the full number of Shares subject to the award of
RSUs, notwithstanding that a number of the Shares is held back solely for the
purpose of paying the Tax-Related Items due as a result of the vesting or any
other aspect of the award.


Finally, the Participant will pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of the Participant’s participation in the Plan or the Participant’s
acquisition of Shares that cannot be satisfied by the means previously
described. The Company may refuse to deliver any Shares due upon vesting of the
RSUs if the Participant fails to comply with his or her obligations in
connection with the Tax-Related Items as described in this section. The
Participant hereby consents to any action reasonably taken by the Company to
meet his or her obligation for Tax-Related Items.


2.    Exclusion of Claim. The following new provision shall be added as Section
6(ii) of the Agreement:


The Participant acknowledges and agrees that the Participant will have no
entitlement to compensation or damages insofar as such entitlement arises or may
arise from the Participant’s ceasing to have rights under or to be entitled to
vest in the Participant’s RSUs as a result of such termination (whether the
termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Participant’s RSUs. Upon the grant of the RSUs, the
Participant shall be deemed to have irrevocably waived any such entitlement.


*    *    *    *    *

22

